Citation Nr: 1123062	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York
 
 
THE ISSUES
 
1.  Entitlement to an effective date for service connection for degenerative disc disease of the lumbar spine prior to January 14, 1991.
 
2.  Entitlement to an increased rating for lumbar degenerative disc disease, evaluated as 20 percent disabling from July 13, 2000 to June 27, 2005.
 
3.  Entitlement to a disability evaluation in excess of 40 percent for lumbar degenerative disc disease from June 28, 2005 to January 23, 2007.
 
4.  Entitlement to a disability evaluation in excess of 40 percent for lumbar degenerative disc disease from March 1, 2007.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January to February 1973, and from April 1975 to October 1981.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran was scheduled for a Board Hearing for February 2008 in Washington, D.C.  In a January 2008 correspondence the Veteran withdrew his request for a hearing.  The request for a Board Hearing is therefore withdrawn.  38 C.F.R. § 20.702(e) (2010).
 
In a January 2005 statement, the Veteran indicated that there were errors made during the "rating and adjudication process."  Notably, a motion for revision of a decision based on clear and unmistakable error requires that the allegations clearly and specifically set forth what alleged errors which are clearly and unmistakably erroneous.  See 38 C.F.R. § 20.1404 (2010).  The Veteran's statements are not of the requisite specificity to be considered a claim of clear and unmistakable error.  Moreover, a number of the Veteran's other claims do not clearly identify the benefit sought.  As such, the Board recommends that if the Veteran desires additional benefits, that he clearly and specifically identify the benefit sought in a letter to the RO.  Thereafter, the RO must act to specifically enumerate each pending claim before it and specifically notify the appellant what is further required in order to establish each claim.
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, a claim for entitlement to total disability evaluation based on individual unemployability due to service connected disorders was specifically withdrawn in January 2007.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.
 
The record raises the issue of entitlement to separate evaluation for right lower extremity radicular pain secondary to lumbar degenerative disc disease.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to an effective date for service connection for degenerative disc disease of the lumbar spine prior to January 14, 1991, entitlement to an increased rating for degenerative disc disease, evaluated as 20 percent disabling from July 13, 2000 to June 27, 2005; and entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease from January 18, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
From June 28, 2005 to January 23, 2007, lumbar degenerative disc disease was not manifested by unfavorable thoracolumbar ankylosis or ankylosis of the entire spine. Incapacitating episodes due to lumbar degenerative disc disease with a total duration of at least six weeks during the past twelve months were not shown.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 40 percent for lumbar degenerative disc disease from June 28, 2005 to January 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in February 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA informed the Veteran of how disability evaluations and effective dates are assigned in a post-rating decision March 2006 correspondence.  The claim was readjudicated in a May 2007 statement of the case, thus satisfying the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

While regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the rating criteria separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  In this case, however, the question of entitlement to separate ratings for lower extremity neuropathy was addressed in a May 2007 rating decision, and no appeal was thereafter perfected.  Hence, this matter is not presently before the Board.  Thus, neurological manifestations of the Veteran's lumbar degenerative disc disease will not be discussed.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Factual Background
 
In a February 2006 rating decision, the RO granted the Veteran a 40 percent disability evaluation for degenerative disc disease of the lumbar spine from June 28, 2005.  The Veteran contends that his symptoms warrant a higher rating. 
 
In June 2005, the Veteran was afforded a VA examination in order to determine the severity of his lumbar spine disorder.  During his examination,  the Veteran stated that he experienced constant pain which was 4 out of 10 on the pain scale with medication, and 7 out of 10 without medication.  The Veteran reported some difficulty walking but he was able to walk during a flare-up.  He reported having to walk slower with lower back pain.  He reported being employed as an optician but being unable to work more than three days in a row before needing a day off.  He also stated that after working for three or four hours he needed a 15 minute rest period.  The Veteran denied using a back brace or assistive devices and stated that he experienced difficulty with strenuous activity.  Activities of daily living were not affected.  

Physical examination revealed no pain on palpation.  Forward flexion was to 60 degrees with pain starting at 20 degrees.  It was noted that after one measurement the Veteran refused to flex forward due to pain.  Extension was to 5 degrees out of 30.  Bilateral lateral rotation was to 30 degrees with discomfort.  Reflexes were diminished bilaterally to 1+.  Strength was 5+ bilaterally.  Sensory studies revealed intact motor function, and straight leg raising tests were negative.  A diagnosis of lumbar degenerative disc disease was provided.
 
In October 2005, the Veteran was afforded another VA examination.  The Veteran stated that he could not stand for longer than an hour and that he had daily flare-ups lasting a few hours every day.  He reported that he had been out of work for two months at the direction of a doctor.  No documentation of this direction was provided.  The Veteran explained that his ability to dress, fish, hold his grandchildren and work were affected by his symptoms.  He stated that he could not work more than three days a week.  Range of motion studies noted flexion to 20 degrees with pain.  The Veteran would not flex beyond this.  Extension was to 10 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 30 degrees.  There was no evidence of spasm or deformities of the spine.  The Veteran had intact motor and sensory functions.  The diagnosis was lumbar degenerative disc disease.  
 
A private MRI report from Highland Hospital dated in January 2006 reported a central disc herniation at the L4-5 vertebra with mild impression on the underlying thecal sac, and degenerative disc disease of the L2-3, L3-4 and L5-S1 vertebra without thecal sac compression or spinal stenosis.  
 
At a January 2007 examination the Veteran stated that he still experienced lower back pain with radiating pain down both legs.  Flare-ups were reported to last from one to two hours, and were reportedly associated with prolonged standing or sitting.  He reported needing to lie down for fifteen minutes with a heating pad for every three hours he worked standing up.  He reported that he could walk for about 200 feet without having to stop and rest on occasion.  Recreational activities were reportedly precluded due to pain.  The Veteran stated that he had missed three months of work during the prior year due to pain.  He did not provide any time and attendance records to verify this assertion.  The appellant denied incapacitating episodes.
 
Physical examination revealed no objective evidence of weakness, fatigue or spasm.  There was subjective tenderness on palpitation over the paravertebral L4, L5 and S1 vertebra.  Forward flexion was to 20 degrees, and the Veteran stated that he could not flex beyond that due to pain.  Extension was to 10 degrees.  Bilateral lateral flexion and rotation were to 20 degrees.  There were no limitations with repetitive use.  Reflexes were 2+ at the right patellar and both Achilles tendons, and 1+ at the left patellar tendon.  There was decreased sensation over the left L4, L5 and S1 dermatomes to sharp, dull and light touch.  Straight leg raising was negative.  The diagnosis was degenerative disc disease. 
 
Analysis
 
Having reviewed all of the pertinent evidence of record, the Board finds that the evidence does not warrant a disability rating in excess of 40 percent for the period on appeal.
 
During this period, range of motion studies did not demonstrate lumbar ankylosis.  While the Veteran showed painful motion he still retained at least some motion in all planes of movement, and his spine was never clinically found to be fused.  Moreover, there is no evidence that the disorder was manifested by incapacitating episodes as that term is defined by regulation.  Simply put, while the appellant reported a need to rest, the record does not show documented evidence of physician prescribed bed rest.  While the appellant does demonstrate neurological changes due to his back disorder, these were addressed in a May 2007 rating decision which the appellant did not appeal, and over which the Board has no jurisdiction to review.
 
The Veteran is also not entitled to a higher rating based on DeLuca. The general rating formula for spinal disabilities after September 26, 2003 assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The rating criteria are controlling regardless whether these symptoms are present.  Thus, the Veteran's 40 percent evaluation adequately compensates him for his pain and functional impairment and he is appropriately rated at a 40 percent evaluation for his degenerative disc disease of the lumbar spine.
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's lumbar degenerative disc disease is appropriately contemplated by the rating schedule for the period on appeal.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Thun.
 
In sum, the Board finds that the evidence preponderates against finding that a disability rating in excess of 40 percent between June 28, 2005 to January 23, 2007 was warranted.  

The claim of entitlement to an increased rating for these periods is denied.
 
 
ORDER
 
Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease from June 28, 2005 to January 23, 2007 is denied.

REMAND
 
The Veteran was first granted entitlement to service connection for lumbar degenerative disc disease in a December 2003 rating decision; a 20 percent disability rating was awarded effective May 15, 2001.  In a February 2004 rating decision, the RO determined that service connection effective from May 26, 2000 was appropriate, and the 20 percent disability rating was assigned from that date.  
 
In a statement received in February 2005, the Veteran stated that there was evidence in the record which demonstrated that he had a lumbar disability prior to May 2001. In support of his claim, he referred to an enclosed May 23, 1990 document which noted a noncompensable disability rating for "Loss of Motion in Lumbar Spine."  
 
In his February 2005 correspondence, the Veteran also requested that his 20 percent disability rating be re-evaluated, presumably because he believed he was entitled to a higher disability rating.  Also received in February 2005 was an additional statement from the Veteran stating that he was placed on bed rest by a VA doctor from April to August 2001, and statements from VA physician Dr. L.H. stating that the Veteran had been unable to work from May 2001 to June 2001.  
 
In its February 2006 rating decision, the RO granted entitlement to service connection effective from January 14, 1991 for  lumbar degenerative disc disease, and assigned a 10 percent disability rating.  A 20 percent disability rating was granted effective July 13, 2000 and a 40 percent rating was granted effective June 28, 2005.  In a statement received by the RO in October 2006, the Veteran stated that he believed that he was entitled to an earlier effective date for his degenerative disc disease of the spine.  
 
In June 2007, a private physician, Dr. P.M., submitted a statement in support of the Veteran's claim.  In his report Dr. P.M. noted that he first saw the Veteran for low back pain in January 2005, and thereafter saw the appellant five more times through March 2005.  He opined that the Veteran was unable to work between January 3, and February 18, 2005.  Dr. P.M. stated that the Veteran was also out of work between January 9 and March 7, 2006.  Dr. P.M. noted that the Veteran was not prescribed bed rest because this was no longer a recommended therapy for treatment for lower back pain as bed rest could lead to rapid de-conditioning of muscle strength and was associated with significant morbidity.  Attached to this statement were articles which noted that bed rest was not effective for treatment of back pain or sciatica.  
 
The Board finds that a number of procedural and substantive issues must be addressed before it may adjudicate the Veteran's claims for an earlier effective date and for increased ratings.
 
Procedurally, the Veteran's February 2005 and October 2006 statements disagreeing with the assigned effective date of January 14, 1991 for service connection for degenerative disc disease of the lumbar spine and the assignment of a 20 percent disability rating are timely notices of disagreement.  The RO, however, has not provided the Veteran with a statement of the case following either. 
 
Where, as here, a timely notice of disagreement is filed, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of entitlement to an effective date earlier than January 14, 1991, and entitlement to a disability evaluation in excess of 20 percent from July 13, 2000 to June 27, 2005, are remanded for additional information.
 
Substantively, the Board finds that an additional VA examination is in order so that further medical findings may be made.  An examination is also necessary in order to determine the current nature of the Veteran's lumbar spine disorder.  
 
Initially, the Board acknowledges the Veteran's assertions that he has experienced incapacitating episodes and was found unable to work by his physicians.  Here, the Board is unable to grant a higher disability rating under the schedular criteria as physician-prescribed bed rest has not been demonstrated by the evidence.  See 38 C.F.R. § 4.71, Diagnostic Code 5243.  The evidence suggests, however, that the interference with the Veteran's employment by his lumbar spine disorder may warrant an extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  
 
The Board acknowledges Dr. P.M.'s opinion that bed rest is no longer used to treat conditions such as lumbar degenerative disc disease, and the suggestions that the Veteran's time off of work is equivalent to the severity suggested by the schedular criteria's definition of incapacitating episodes.  The term "incapacitating episodes," however, is defined by regulation.  The Board is obligated to follow duly promulgated regulations.  Browder v. Derwinski,   1 Vet.App. 204, 205 (1991)

The Board finds, however, that a medical opinion is necessary in order to determine whether an extraschedular rating is in order for the Veteran's claimed periods of incapacitation.   38 C.F.R. § 3.321 (2010).
 
Additionally, given the amount of time since the last VA spine examination in 2007, the Veteran should be afforded a new VA examination for the purpose of determining the current severity of the disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, regarding the issue of entitlement to a disability evaluation in excess of 40 percent for lumbar degenerative disc disease from January 18, 2007, the most recent evidence of record regarding this issue is several years old.  Thus, if more recent treatment records exist, they should be obtained.  38 C.F.R. § 3.159.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO shall issue a statement of the case with regard to the issues of entitlement to a rating evaluation in excess of 20 percent for lumbar degenerative disc disease, and entitlement to an effective date for service connection for lumbar degenerative disc disease prior to January 14, 1991.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should these claims be returned to the Board. 
 
2.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the Veteran should be afforded a VA spine examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating lumbar disabilities , the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar disability.  The examiner must specifically address how, if at all, the appellant's lumbar disorder impairs his ability to work.  A complete rationale for any opinions expressed must be provided.
 
4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
6.  If any of the benefits sought on appeal remain denied, the RO must refer this claim to the Director of the Compensation and Pension Service for their consideration of the appellant's entitlement to an extraschedular rating.

7.  Following review by the Director of the Compensation and Pension Service, the claimant and his representative are to be issued an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


